DETAILED ACTION
Non-Final Rejection
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS’s) submitted on 13 December 2019, 16 March 2021m 2m December 2021, and 17 May 2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "322" and "3222" (in Paragraph 36) have both been used to designate connection member.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “3222” has been used to designate both fluid limiting channel and connection member (Paragraph 36).  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-8 and 11-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pauley (U.S. Patent 5,427,151).
Regarding claim 1, Pauley discloses a chemical liquid dilution system, comprising:
a first material offering device (attached to 12), configured to provide a fluid (water);
a second material offering device 77, configured to provide a liquid 79; and
a mixing device (FIG. 1) including a fluid mixer 10, a first connection port (at 12), a second connection port (at 74), and an output port (at 66); wherein the fluid mixer has a fluid limiting channel (inside 62) with an interface (right side of 62) communicating with the first connection port and another interface (left side of 62) communicating with the second connection port and the output port, the first connection port is connected to the first material offering device, and the second connection port is connected to the second material offering device; after the fluid passes through the first connection port and the fluid limiting channel, the fluid mixes up with the liquid to form a diluted chemical liquid, and the output port discharges the diluted chemical liquid (Abstract; FIG. 1-5; Col. 4 ln 38-49, Col. 5 ln 24-Col. 6 ln 19).
Regarding claim 2, Pauley discloses the fluid mixer includes a connection member 62, a Y-shaped connector 20/74, and a connection cover 12, the connection cover is respectively connected to the connection member and the Y-shaped connector (all elements of the device are connected within 20); the connection member has the fluid limiting channel, and the first connection port is located on the connection cover; the Y-shaped connector has the second connection port, the output port, and a cavity 70, wherein the second connection port, the output port, and the cavity communicate with one another (FIG. 1-5; Col. 5 ln 24-50).
Regarding claim 3, Pauley discloses the connection member has an input port (opening on the right side of 62) and an output port (opening on the left side of 62); the connection member is connected to the connection cover through the input port (all elements of the device are connected within 20), and the output port of the connection member is located in the cavity of the Y-shaped connector (FIG. 1-5).
Regarding claim 4, Pauley discloses a portion of the connection cover is located between the connection member and the Y-shaped connector (far left end of 12 is between the far right side of 20 at 24 and 62) (FIG. 1, 2).
Regarding claim 5, Pauley discloses the input port of the connection member is in cylindrical shape (FIG. 1), and the connection cover has an inner round slot 22; the input port of the connection member is correspondingly connected to (all elements of the device are connected within 20) the inner round slot of the connection cover (FIG. 1, 2).
Regarding claim 6, Pauley discloses the connection cover has an outer round wall (12 left of 18), and the Y-shaped connector has an inner round opening (at 24); the outer round wall of the connection cover is correspondingly connected to the inner round opening of the Y-shaped connector (FIG. 1-2).
Regarding claim 7, Pauley discloses the second connection port is perpendicular to the first connection port and the output port (FIG. 1, 2).
Regarding claim 8, Pauley discloses the interface of the fluid limiting channel has a first diameter, and the another interface of the fluid limiting channel has a second diameter; the first diameter is greater than the second diameter (FIG. 1, 2).
Regarding claim 11, Pauley discloses the fluid limiting channel includes a pinhole channel (FIG. 1, 2).
Regarding claim 12, Pauley discloses chemical liquid dilution method, comprising:
providing a mixing device (FIG. 1) including a fluid mixer 10, a first connection port (at 12), a second connection port (at 74), and an output port (at 66), wherein the fluid mixer has a fluid limiting channel (inside 62) with an interface (right side of 62) communicating with the first connection port and another interface (left side of 62) communicating with the second connection port and the output port;
injecting a fluid through the first connection port of the mixing device;
injecting a liquid through the second connection port of the mixing device;
mixing the fluid with the liquid to obtain a diluted chemical liquid after the fluid passes through the first connection port and the fluid limiting channel of the fluid mixer; and
discharging the diluted chemical liquid through the output port of the mixing device (Abstract; FIG. 1-5; Col. 4 ln 38-49, Col. 5 ln 24-Col. 6 ln 19).
Regarding claim 13, Pauley discloses the fluid mixer includes a connection member 62, a Y-shaped connector 20/74, and a connection cover 12; the connection cover is respectively connected to the connection member and the Y-shaped connector (all elements of the device are connected within 20), and the first connection port is located on the connection cover; the Y-shaped connector has the second connection port, the output port, and a cavity 70, and the second connection port, the output port, and the cavity communicate with one another (FIG. 1-5; Col. 5 ln 24-50).
Regarding claim 14, Pauley discloses the connection member has the fluid limiting channel, an input port (opening on the right side of 62), and an output port (opening on the left side of 62); the connection member is connected to the connection cover through the input port (all elements of the device are connected within 20), and the output port of the connection member is located in the cavity of the Y-shaped connector; after the fluid passes through the first connection port and the fluid limiting channel, the fluid mixes with the liquid to form a diluted chemical liquid, and the output port discharges the diluted chemical liquid (FIG. 1-5).
Regarding claim 15, Pauley discloses the step that injecting the fluid through the first connection port of the mixing device further includes controlling an injection pressure of the fluid and an injection pressure of the liquid, thereby to control a conductivity of the diluted chemical liquid (Abstract).
Regarding claim 16, Pauley discloses the injection pressure of the fluid is greater than or equal to 5 psi (Abstract).
The abstract states that the valve is connected to a source of water under pressure.  The standard pressure of a household faucet is in the range of 50-80 psi.  Accordingly, the water entering the valve will be greater than 5 psi.

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Pauley.
Regarding claim 9, Pauley discloses the claimed invention substantially as claimed, as set forth above for claim 8.
Pauley is silent regarding a range of the second diameter is between 0.01 mm and 0.1 mm.
However, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have the second diameter be in the range from 0.01 mm and 0.1 mm, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Pauley, by making the second diameter within the range of 0.01 mm and 0.1 mm, for the purpose of operating the chemical injector valve at a desired pressure accomplished by optimizing the second diameter of the another interface of the connection member.
Regarding claim 10, Pauley discloses the claimed invention substantially as claimed, as set forth above for claim 9.
Pauley is silent regarding a range of the second diameter is between 0.04 mm and 0.07 mm.
However, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have the second diameter be in the range from 0.04 mm and 0.07 mm, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Pauley, by making the second diameter within the range of 0.04 mm and 0.07 mm, for the purpose of operating the chemical injector valve at a desired pressure accomplished by optimizing the second diameter of the another interface of the connection member.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Bolhofner (U.S. Patent 5,301,718) discloses a dilution system similar in scope to the present application.
Gallagher, Jr. (U.S. Patent 4,416,610) discloses a dilution system similar in scope to the present application.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER D BALLMAN whose telephone number is (571)272-9984. The examiner can normally be reached Mon-Fri 6:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Craig M Schneider can be reached on 571-272-3607. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHRISTOPHER D BALLMAN/Examiner, Art Unit 3753                                                                                                                                                                                                        

/Matthew W Jellett/Primary Examiner, Art Unit 3753